



Exhibit 10.1


MDU Resources Group, Inc.
2013 Annual Incentive Award Opportunity Chart


Name
Position
2013
Base
Salary
($)
Threshold
($)
Target
($)
Maximum
($)
Terry D. Hildestad (1)
Former President and Chief Executive Officer of MDU Resources Group, Inc.
–
–
–
–
David L. Goodin
President and Chief Executive Officer of MDU Resources Group, Inc.
625,000
290,625
937,500
1,940,625
Doran N. Schwartz
Vice President and Chief Financial Officer of MDU Resources Group, Inc.
345,000
53,475
172,500
357,075
John G. Harp
Chief Executive Officer of Construction Materials & Contracting and Construction
Services segments
495,000
269,627
643,500
1,407,656
Steven L. Bietz (2)
President and Chief Executive Officer of Pipeline and Energy Services segment
367,700
59,751
239,005
478,010
J. Kent Wells
President and Chief Executive Officer of Exploration and Production segment
570,000
178,125
712,500
1,425,000
William E. Schneider
Executive Vice President – Bakken Development of MDU Resources Group, Inc.
447,400
90,151
290,810
601,977

(1) Mr. Hildestad received no award due to his retirement on January 3, 2013.


(2) Mr. Bietz also has five performance goals relating to the pipeline and
energy services segment’s safety results, and each goal that is not met will
reduce his annual incentive award payment by 1%.




